J-S35023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

TYWAN ADAMS

                            Appellant                 No. 1658 WDA 2016


                 Appeal from the PCRA Order October 17, 2016
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CR-25-CR-0000350-2014


BEFORE: LAZARUS, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                           FILED AUGUST 17, 2017

        Appellant, Tywan Adams, appeals from the order entered October 17,

2016, denying his petition for relief filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        We adopt the following statement of facts from a prior memorandum

of this Court:

        On October 11, 2013, Patrol Officer Ira Bush of the City of Erie
        Bureau of Police was dispatched to 142 East 31st Street in Erie,
        Pennsylvania to investigate a domestic disturbance involving a
        man with a gun. While en route to the incident, Patrol Officer
        Bush received instructions from other officers to stop a sports
        utility vehicle that was departing from the scene. Patrol Officer
        Bush performed the stop and encountered three vehicle
        occupants. Selena Clark was the driver, Simon Odom was the

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S35023-17


     front seat passenger, and Appellant was the only passenger in
     the back seat.

     All three individuals exited the vehicle and Clark, the owner,
     gave Patrol Officer Bush her consent to conduct a search. In a
     rear compartment of the vehicle, directly behind the location
     where Appellant had been seated, Patrol Officer Bush recovered
     a mesh lawn chair bag that contained a Hi-Point, model 995, 9
     mm semi-automatic rifle. Appellant, who was handcuffed by this
     point, attempted to jump over a fence when he observed Patrol
     Officer Bush recover the mesh bag.

     On March 27, 2014, the Commonwealth filed an information
     charging Appellant with persons not to possess firearms, 18
     Pa.C.S.A. § 6105(a)(1), and carrying a firearm without a license,
     18 Pa.C.S.A. § 6106(a)(1). Appellant proceeded to a non-jury
     trial on June 25, 2014. At the conclusion of trial, the court found
     Appellant guilty of all charges. Thereafter, on August 6, 2014,
     the trial court sentenced Appellant to serve 60 to 120 months in
     prison for his persons not to possess firearms conviction. In
     addition, Appellant was ordered to serve 42 to 84 months’
     incarceration for carrying a firearm without a license. The trial
     court ordered Appellant’s sentences to run consecutive to each
     other and consecutive to a sentence imposed at a separate
     docket. Appellant moved to reconsider his sentences on August
     18, 2014[,] and the court denied that motion on September 2,
     2014.

     Appellant filed a timely notice of appeal on October 2, 2014.
     Pursuant to Pa.R.A.P. 1925(b), Appellant filed a court-ordered
     concise statement of errors complained of on appeal on October
     24, 2014. The trial court issued its Rule 1925(a) opinion on
     November 6, 2014.

See Commonwealth v. Adams, 122 A.3d 1148, *1-3 (Pa. Super. 2015)

(unpublished memorandum), appeal denied, 130 A.3d 1285 (Pa. 2015).

Appellant’s judgement of sentence was affirmed. Id.

     Between November 2014, and April 2016, Appellant filed several

petitions and motions in an attempt to retrieve various documents from the


                                    -2-
J-S35023-17


court. In April 2016, Appellant pro se filed a motion requesting relief as a

result of newly discovered evidence. The trial court treated the motion as a

PCRA petition and appointed counsel to represent Appellant.1

       Counsel filed a petition to withdraw his representation, along with a

Turner/Finley2 “no merit” letter. The trial court issued a notice of intent to

dismiss the PCRA without a hearing, pursuant to Pa.R.Crim.P. 907.

Appellant filed objections to the notice of intent to dismiss. The PCRA was

ultimately dismissed on October 17, 2016.

       Appellant timely filed the instant appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a responsive opinion.

       On appeal, Appellant presents five issues for our review:

       A. Trial counsel was constitutionally deficient for failing to
       object to the defective jury waiver colloquy where no “on the
       record” colloquy was conducted and the totality of the
       circumstances lend credence that the Appellant did not waive
       his right to a jury trial in a knowingly, intelligent fashion: had
       Appellant been properly advised, he would have elected
       instead to be tried by a jury.

       B. Trial counsel was ineffective for failing to object to a
       discovery violation where the Commonwealth violated the
       mandates of Pa.R.Crim.P. 573 when it failed to inform trial
       counsel that Salena Clark would be testifying that Appellant
       placed the bag containing the gun in her car.

____________________________________________


1
  While still represented by counsel, Appellant filed pro se an amended
petition that the court addressed on the merits in its notice of intent to
dismiss.
2
   Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -3-
J-S35023-17


       C. Trial counsel was constitutionally ineffective for failing to
       investigate and subpoena Greg Moore (probation officer) to
       testify for the defense to refute a key point of the prosecution
       case.

       D. Trial counsel was ineffective for failing to file a pre-trial
       motion to suppress the gun as the police never had
       reasonable suspicion to stop the vehicle as                 the
       Commonwealth never produced Renata Moyer, the alleged
       complainant.

       E.   Cumulative effect of trial [counsel’s errors] denied
       Appellant a fair trial.

Appellant’s Brief at 3 (unnecessary capitalization omitted).3

       We review an order denying a petition under the PCRA to determine

whether the findings of the PCRA court are supported by the evidence of

record and free of legal error. Commonwealth v. Ragan, 923 A.2d 1169,

1170 (Pa. 2007). We afford the court’s findings deference unless there is no

support for them in the certified record.         Commonwealth v. Brown, 48
A.3d 1275, 1577 (Pa. Super 2012) (citing Commonwealth v. Anderson,

995 A.2d 1184, 1189 (Pa. Super. 2010)).

       In this case, the PCRA court dismissed Appellant’s petition without a

hearing.    See PCRA Court Order, 10/17/2016, at 1.         There is no absolute

right to an evidentiary hearing.          See Commonwealth v. Springer, 961
A.2d 1262, 1264 (Pa. Super. 2008).             On appeal, we examine the issues

____________________________________________


3
 Appellant’s argument section does not reflect this numbering scheme, but
we will address his issues as he has numbered them in his statement of
questions presented.



                                           -4-
J-S35023-17


raised in light of the record “to determine whether the PCRA court erred in

concluding that there were no genuine issues of material fact and in denying

relief without an evidentiary hearing.” Id.

      All of Appellant’s claims assert ineffective assistance of counsel.   We

presume counsel is effective. Commonwealth v. Washington, 927 A.2d
586, 594 (Pa. 2007).        To overcome this presumption and establish

ineffective assistance of counsel, a PCRA petitioner must prove, by a

preponderance of evidence: “(1) the underlying legal issue has arguable

merit; (2) counsel’s actions lacked an objective reasonable basis; and (3)

actual prejudice befell the petitioner from counsel’s act or omission.”

Commonwealth v. Johnson, 966 A.2d 523, 533 (Pa. 2009) (citations

omitted).   “A petitioner establishes prejudice when he demonstrates that

there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. A claim

will be denied if the petitioner fails to meet any of these requirements.

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. 2008); Springer, 961
A.2d at 1267 (citing Commonwealth v. Natividad, 938 A.2d 310, 322 (Pa.

2007)).

      In his first issue, Appellant contends that the trial counsel was

ineffective for failing to object to the jury waiver where no on-the-record

colloquy was conducted.      See Appellant’s Brief at 16-17.      Specifically,

Appellant claims that there was no discussion of his IQ or his ability to read


                                    -5-
J-S35023-17


and write the English language.    Id.   Accordingly, Appellant concludes his

waiver was not knowing, intelligent, or voluntary. Id. However, Appellant

did not raise the issue of his IQ or his ability to read and write the English

language before the PCRA court and, accordingly, has waived it on appeal.

See Pa.R.A.P. 302.

     Absent the waiver, we note the following. The premise of Appellant’s

claim is not supported by the record.      On May 5, 2014, the trial court

conducted a colloquy to discuss Appellant’s decision to proceed without a

jury. Notes of Testimony (N.T.), 5/5/14, at 1. When asked by his attorney

if he understood that twelve jurors must find him guilty unanimously if he

went to a jury trial, Appellant answered, “Yes.” Id. at 2-3. His attorney also

asked if Appellant understood that by waiving the right to a jury trial, he

agreed the trial judge would serve as the fact finder and determine the law

totally in his case. Id. at 2. Again, Appellant answered, “Yes.” Id. at 3.

Thereafter, the trial judge asked Appellant a series of questions regarding

his understanding of the jury waiver. Appellant stated he understood that

he and his attorney would participate in picking the jury and the jury’s

verdict would have to be unanimous, meaning that all twelve jury members

would have to agree.     Id.   After reiterating the jury waiver process to

Appellant and confirming his understanding, the judge asked Appellant if he

had any questions about any of the matters on the Defendant’s Statement of

Understanding of Rights. Id. Appellant responded, “No questions.” Id. At


                                    -6-
J-S35023-17


that time, the court found the waiver to be voluntarily and knowingly made.

Id. at 4.

       The trial record explicitly proves that an on-the-record colloquy took

place and that Appellant voluntarily and knowingly waived his rights to a

jury trial. Further, the record reflects that Appellant signed a waiver of his

right to a jury trial.     See Notes of Testimony (N.T.), 5/5/14, at 1.       The

waiver of Appellant’s right to a jury trial stated, “After voluntarily and

intelligently reviewing this matter, I waive, or give up, my Constitutional

right to a Trial by jury and agree to be tried by a Judge without a Jury.” See

Jury Trial Waiver, 5/5/14, at 1. On two occasions, Appellant acknowledged

that he understood the terms of the jury waiver. At no time during the non-

jury colloquy did Appellant raise issues about his inability to comprehend the

waiver.

       Accordingly, this claim lacks arguable merit.          Counsel cannot be

deemed ineffective for failing to raise a meritless claim. Commonwealth v.

Fears, 86 A.3d 795, 804 (2014).

       Next, Appellant claims trial counsel was ineffective for failing to object

to an alleged Brady4 violation.           See Appellant’s Brief at 12.   Appellant

contends that counsel should have objected to Salena Clark’s testimony

identifying Appellant as the individual who placed a bag containing a gun in
____________________________________________


4
  Brady v. Maryland, 83 S. Ct. 1194 (1963); see also Pa.R.Crim.P. 573
(b)(1)(a).



                                           -7-
J-S35023-17


her car.   Id.   Appellant contends that because Ms. Clark originally gave a

statement indicating she did not see Appellant put the gun in her car, the

Commonwealth committed a discovery violation by failing to disclose this

change in testimony. Id. at 13-14.

     Brady requires, and Pa.R.Crim.P. 573 (b)(1)(a) mandates, that the

Commonwealth permit the defendant to inspect any evidence favorable to

the accused that is material to guilt or punishment.    See Pa.R.Crim. 573

(b)(1)(a). To establish a violation of this rule, a defendant must establish

that: “(1) the evidence was suppressed by the Commonwealth, either

willfully or inadvertently; (2) the evidence was favorable to the defendant;

and (3) the evidence was material, in that its omission resulted in prejudice

to the defendant.”    Commonwealth v. Haskins, 60 A.3d 538, 545 (Pa.

Super. 2012). The burden rests with the defendant to prove by reference to

the record that evidence was withheld or suppressed.       Id.   Further, the

evidence must have been in the exclusive control of the prosecution.     Id.

No Brady violation occurs where the defendant knew or with reasonable

diligence could have discovered the evidence in question, or where the

evidence was available to the defense from a non-governmental source. Id.

     Ms. Clark’s testimony was not favorable to Appellant. Thus, there was

no Brady violation, and Appellant’s claim is without arguable merit. Counsel

cannot be deemed ineffective for failing to raise a meritless claim. Fears,
86 A.3d at 804.


                                     -8-
J-S35023-17


     Third, Appellant contends that trial counsel was ineffective for failing to

call probation officer, Greg Moore, as a witness for the defense.          See

Appellant’s Brief at 19.        At trial, the Commonwealth suggested that

Appellant’s attempt to flee the scene of his arrest was evidence of his

consciousness of guilt.   Id.    According to Appellant, however, he only fled

the scene because Mr. Moore had warned him to avoid contact with Renata

Moyer, the complainant.         Id.   Thus, Appellant concludes, Mr. Moore’s

testimony would refute the Commonwealth’s suggestion. Id.

     In order to establish ineffectiveness for failure to call a witness, a

petitioner must demonstrate:

     (1) the witness existed; (2) the witness was available to testify
     for the defense; (3) counsel knew of, or should have known of,
     the existence of the witness; (4) the witness was willing to
     testify for the defense; and (5) the absence of the testimony of
     the witness was so prejudicial as to have denied the defendant a
     fair trial.

Commonwealth v. Sneed, 45 A.3d 1096, 1109 (Pa. 2012) (citing

Commonwealth v. Johnson, 966 A.2d 523, 536 (Pa. 2009)).

     Appellant cannot establish counsel’s ineffectiveness for failure to call

Mr. Moore.    He has not demonstrated that the witness was available or

willing to testify for the defense. Where a defendant cannot establish that a

witness was available to testify for the defense, the claim fails.         See

Washington, 927 A.2d at 600.

     Further, the absence of Mr. Moore’s testimony did not deprive

Appellant of a fair trial because the testimony would not have exculpated

                                       -9-
J-S35023-17


him. At best, the proposed testimony would have established that Appellant

was instructed to stay away from Renata Moyer.         However, it would not

establish anything material regarding the firearms charge.     Therefore, this

claim is without merit. Counsel cannot be deemed ineffective for failing to

raise a meritless claim. Fears, 86 A.3d at 795, 804.

      Fourth, Appellant claims counsel was ineffective for failing to file a

motion to suppress the firearm. See Appellant’s Brief at 22. According to

Appellant, the police stop of Ms. Clark’s vehicle was supported by neither

reasonable suspicion nor probable cause, as the Commonwealth did not

produce the complainant to testify at trial. Id. at 22-23. Thus, Appellant

concludes, the seizure of the gun was in violation of his Fourth Amendment

rights. Id. at 23.

      Appellant does not cite to any authority to support this position.

Accordingly, we find that Appellant has waived his arguments on appeal.

See Pa.R.A.P. 2119(a)-(c); see also Commonwealth v. Knox, 50 A.3d
732, 748 (Pa. Super. 2012) (“[T]he argument portion of an appellate brief

must be developed with a pertinent discussion of the point which includes

citations to the relevant authority.”).

      Absent the waiver, this claim is meritless for two reasons.

      This Court has previously found that failure to file a motion
      under some circumstances may be evidence of ineffective
      assistance of counsel. However if the grounds underpinning that
      motion are without merit, counsel will not be deemed ineffective
      for failing to so move. The defendant must establish that there
      was no reasonable basis for not pursing the suppression claim

                                     - 10 -
J-S35023-17


      and that if the evidence had been suppressed, there is a
      reasonable probability the verdict would have been more
      favorable.

Commonwealth v. Watley, 153 A.3d 1034, 1044 (Pa. Super. 2016)

(internal citations and quotations omitted).

      First, a complainant need not testify at trial to establish that police

seized evidence in accordance with a defendant’s constitutional rights. See

Pa.R.Crim.P. 581(h) (placing the burden of proof upon the Commonwealth

to establish the search was legally performed but not requiring testimony of

complainant).

      Furthermore, the stop of Ms. Clark’s vehicle was appropriate.

      [T]he forcible stop of a vehicle constitutes an investigative
      detention such that there must be reasonable suspicion that
      illegal activity is occurring. Police are justified in stopping a
      vehicle when relying on information transmitted by a valid police
      bulletin. Moreover, even where the officer who performs the
      stop does not have reasonable suspicion, the stop is nonetheless
      valid if the radio officer requesting the stop has reasonable
      suspicion.

See Commonwealth v. Washington, 63 A.3d 797, 802 (Pa. Super. 2013).

      Based upon the facts set forth in the police report, the vehicle stop

was clearly supported by reasonable suspicion.        According to the police

report, Ms. Moyer told an officer that she and Appellant had gotten into a

fight and that he had a gun.     See Appellant’s Brief, Exhibit B. Ms. Moyer

further told the officer Appellant left in a vehicle that just passed them. Id.

The officer then radioed to a fellow officer to stop that vehicle. Id.




                                     - 11 -
J-S35023-17


      Accordingly, the stop was made relying upon information transmitted

by a valid police bulletin and there was reasonable suspicion for the stop.

See Washington, 63 A.3d at 802. Counsel cannot be deemed ineffective

for failing to raise a meritless claim. Fears, 86 A.3d at 795, 804.

      Finally, Appellant claims that the cumulative effect of counsel’s errors

denied him a fair trial. See Appellant’s Brief at 26. In light of our preceding

analysis, this claim fails. See Commonwealth v. Busanet, 54 A.3d 35, 75

(Pa. 2012) (noting that where ineffectiveness claims are rejected for lack of

arguable merit, there is no basis for an accumulation claim).

      For the above reasons, we discern no error in the PCRA court’s

decision to dismiss Appellant’s petition without a hearing. Appellant’s claims

are without merit. He is entitled to no relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2017




                                     - 12 -